DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
A comma is missing after the limitation “for a blocking pin” (line 3).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “in which said end of the implant holder comprises a tensioning device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation “the rostral edge of the stabilization wedge” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim as claim 3, which claim 12 is depending from, does not recite “the rostral edge of the stabilization wedge”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Belliard (U.S. 2010/0121387).
Regarding claim 1, Belliard discloses an assembly for assisting with the positioning of an intervertebral implant (Para. 0002), said implant comprising a stabilization wedge suitable for stabilizing at least two adjacent vertebrae relative to each other by interposition between spinous processes of the vertebrae (Para. 0011; Fig. 2) and at least one flexible braid for fixing the stabilization wedge to the spinous processes of the vertebrae that are to be stabilized (Para. 0013; Fig. 2), said braid comprising a free end (Para. 0013; Fig. 2), and said assembly further comprising an implant holder having an elongate body (ref. 130, Fig. 5) extending along a longitudinal axis between first and second ends, the first end (ref. 156, Fig. 6),being suitable for being fixed to the stabilization wedge said first end of said implant holder has a deflection device (see annotated Fig. 6), comprising an opening (see annotated Fig. 6; opening between ref. 162 and 164) having a central axis  substantially perpendicular to the longitudinal axis of the implant holder but not intersecting said longitudinal axis (see 

    PNG
    media_image1.png
    505
    530
    media_image1.png
    Greyscale

said opening thus allowing said braid to pass through it in such a way that, when in use, said braid allowed to have a first part extending substantially perpendicularly with respect to the longitudinal axis (the part of the braid extending through the opening located between 162 and 164 extends substantially perpendicularly to the longitudinal axis) from said implant to said opening, and a second part extending from said opening to said free end (see annotated Fig. 6) in a plane substantially parallel to the longitudinal axis of the implant holder in order to permit the tensioning of said braid (see annotated Fig. 6 which shows how the free end of the braid is capable of being pulled upwards, 

    PNG
    media_image2.png
    528
    599
    media_image2.png
    Greyscale

Regarding claim 2, Belliard discloses the assembly as claimed in claim 1, wherein the deflection device comprises a guide wall having said opening (see annotated Fig. 6), said guide wall extending in a mean plane which is substantially parallel to said longitudinal axis but which does not contain said longitudinal axis (Para. 0046).

    PNG
    media_image3.png
    540
    612
    media_image3.png
    Greyscale

Regarding claim 3, Belliard discloses the assembly as claimed in claim 2, wherein said guide wall has a front face oriented generally away from the implant holder (see annotated Fig. 6 showing that the guide wall, disclosed as ref. 164, is understood to have a front face on its opposite side), 

    PNG
    media_image4.png
    546
    613
    media_image4.png
    Greyscale

said front face extending laterally between a first edge relatively distant from the implant holder (see annotated Fig. 6, showing the first edge, disclosed as the outer part of the U-shape, that is formed from ref. 164) and a second edge closer to the implant holder, (see annotated Fig. 6, showing the second edge, disclosed as the inner part of the U-shape, that is formed from ref. 164),



    PNG
    media_image5.png
    540
    673
    media_image5.png
    Greyscale

the second edge of the front face being provided with a bulge protruding toward the front (see annotated Fig. 3), which makes it possible to deflect said first part of the braid toward the opening (see annotated Fig. 3 which shows the bulge being capable of deflecting the disclosed first part of the braid toward the disclosed opening). 


    PNG
    media_image6.png
    488
    593
    media_image6.png
    Greyscale

Regarding claim 4, Belliard discloses the assembly as claimed in claim 3, wherein said deflection system additionally comprises a support rigidly connected to the implant holder and carrying the guide wall jutting out from said implant holder (ref. 158, Fig. 6; see annotated Fig. 6 which shows the disclosed deflection device comprising a support, disclosed as ref. 158, rigidly connected to the implant holder and carrying the guide wall, disclosed as ref. 164, jutting out from said implant holder).

    PNG
    media_image7.png
    690
    802
    media_image7.png
    Greyscale

Regarding claim 5, Belliard discloses the assembly as claimed in claim 4, wherein said support has a first wall rigidly connected to the implant holder (top surface of ref. 158, Fig. 6; see annotated Fig. 6) and extending substantially perpendicularly with respect to said longitudinal axis (Para. 0046), and a second wall joining the first wall to the guide wall (bottom surface of ref. 158, Fig. 6; see annotated Fig. 6), said second wall being substantially perpendicular to the first wall and to the guide wall (Para. 0046, front surface of ref. 158, Fig. 6; see annotated Fig. 6), 

    PNG
    media_image8.png
    730
    1020
    media_image8.png
    Greyscale

said bulge extending substantially away from the second wall (see annotated Fig. 3).

    PNG
    media_image9.png
    710
    795
    media_image9.png
    Greyscale

claim 6, Belliard discloses the assembly as claimed in claim 1, wherein the elongate body of the implant holder is of a tubular shape with an internal channel extending between the first and second ends along the longitudinal axis of the elongate body of the implant holder (Para. 0043, ref. 130, Fig. 5; see annotated Fig. 5).

    PNG
    media_image10.png
    500
    865
    media_image10.png
    Greyscale

Regarding claim 7, Belliard discloses the assembly as claimed in 1, wherein said second end of the implant holder comprises a tensioning device making it possible to tension said braid (Para. 0037, ref. 112, Fig. 3).
Regarding claim 8, Belliard discloses the assembly as claimed in claim 7, wherein said tensioning device comprises a drum (ref. 116, Fig. 4) configured to wind said braid (Para. 0054; ref. 116, Fig. 4 comprises ref. 122, Fig. 4 which is capable of winding said braid), and a knob (ref. 128, Fig. 4) allowing said drum to be turned.
claim 9, Belliard discloses the assembly as claimed in claim 7, wherein said second end of the implant holder additionally has a handle (Para. 0042, ref. 134, Fig. 5).
Regarding claim 10, Belliard discloses a surgical kit comprising an intervertebral implant and a positioning assistance assembly as claimed in claim 1 (see the rejection of claim 1 above), said implant comprising: a stabilization wedge (Para. 0011, ref. 50, Fig. 2) suitable for stabilizing at least two adjacent vertebrae relative to each other by interposition between spinous processes of the vertebrae, having a substantially parallelepipedal body and comprising an upper face and at least one lateral part with a defined main axis (see annotated Fig. 2), wherein there is provided a recess with a defined longitudinal axis parallel to the main axis of the body of the stabilization wedge (see annotated Fig. 2 which shows ref. 64 understood as being able to screw into the disclosed recess), an inner wall extending parallel to the longitudinal axis of the recess (see annotated Fig. 2), and an internally threaded inlet zone (see annotated Fig. 2 which shows that the disclosed recess is understood to have threads configured to receive ref. 64 which is also understood to have threads since it engages with the recess by screwing; see para. 0013 which identifies 64 as a screw); and at least one braid (Para. 0012-0013; see annotated Fig. 2) forming a flexible link for fixing the stabilization wedge to the spinous processes of the vertebrae that are to be stabilized, said at least one braid having a first end (see annotated Fig. 2), fixed to said stabilization wedge, and a free second end (see annotated Fig. 2).



    PNG
    media_image11.png
    707
    1030
    media_image11.png
    Greyscale

Regarding claim 12, Belliard discloses a surgical kit comprising an intervertebral implant and a positioning assistance assembly as claimed in claim 3 (see the rejection of claim 3 above), said implant comprising: a stabilization wedge (Para. 0011, ref. 50, Fig. 2) suitable for stabilizing at least two adjacent vertebrae relative to each other by interposition between spinous processes of the vertebrae, having a substantially parallelepipedal body and comprising an upper face and at least one lateral part with a defined main axis (see annotated Fig. 2), wherein there is provided a recess with a defined longitudinal axis parallel to the main axis of the body of the stabilization wedge (see annotated Fig. 2 which shows ref. 64 understood as being able to screw into the disclosed recess), an inner wall extending parallel to the longitudinal axis of the recess 

    PNG
    media_image11.png
    707
    1030
    media_image11.png
    Greyscale

wherein the second edge of the rear face of the guide wall is placed flat against the rostral edge of the stabilization wedge (see annotated Fig. 6), 

    PNG
    media_image12.png
    546
    657
    media_image12.png
    Greyscale

in such a way that the bulge (see annotated Fig. 3) of the second edge of the front face of the guide wall protrudes forward, in such a way as to deflect said first part of the braid toward the opening (see annotated Fig. 3 which shows that the disclosed bulge is capable of deflecting the first part of the braid toward the disclosed opening since the disclosed bulge is protruded forward).

    PNG
    media_image6.png
    488
    593
    media_image6.png
    Greyscale

Regarding claim 13, Belliard discloses the surgical kit as claimed in claim 10, additionally comprising an insertion rod (ref. 118, Fig. 4) for a blocking pin having a first end and a second end suitable for sliding in the internal channel of the tubular body of the implant holder (Para. 0043) for the insertion and guiding of the blocking pin through the internal channel of the implant holder as far as the recess provided in the body of the stabilization wedge (ref. 118, Fig. 4 is shown as being capable of inserting and guiding a blocking pin through the internal channel of the implant holder since the disclosed insertion rod has a first end and a second end configured to be able to push a blocking pin through a recess of a stabilization wedge), in such a way as to block movement with respect to the stabilization wedge by clamping said braid between the blocking pin and the respective mutually facing portions of the inner wall of the recess, when said braid has been tensioned via the tensioning device of the positioning assistance assembly (Para. 0013 discloses that once ref. 64 is screwed into its configured recess, the disclosed braids are pinched between the stabilization wedge .

    PNG
    media_image13.png
    600
    682
    media_image13.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Belliard (U.S. 2010/0121387) in view of Ashman (U.S. 2007/0021837).
Belliard discloses the surgical kit as claimed in claim 10, except comprising a one-piece blocking pin having a conical or substantially conical shape.
However, Belliard discloses that the wedge (ref. 50, Fig. 2) has two components (ref. 52 and ref. 62, Fig. 2), wherein the components are secured to each other via a screw (ref. 64, Fig. 2).
Ashman teaches a wedge (ref. 60, Fig. 9) having two components (ref. 10’’ and ref. 62, Fig. 9), wherein the components are secured to each other via a one-piece blocking pin (ref. 64, Fig. 9) having a conical or substantially conical shape (see annotated Fig. 9), wherein the blocking pin is press-fit into an opening (ref. 66, Fig. 9) in 
[AltContent: textbox (One-piece blocking pin having a substantially conical shape)][AltContent: arrow]
    PNG
    media_image14.png
    446
    674
    media_image14.png
    Greyscale



	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Belliard to replace the disclosed control screw with the disclosed blocking pin and modify the wedge such that it is configured to receive the blocking pin, as taught by Ashman, as doing so is a simple substitution of one type of fastener for another, wherein both types of fasteners can be used to secure two components together.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Belliard (U.S. 2010/0121387) in view of Belliard (WO 2009/141393). 

Belliard (WO 2009/141393) teaches a similar assembly for assisting with positioning of an intervertebral implant that stabilizes the intervertebral implant using a guiding means to correctly position the implant between spinous processes (P. 2, lines 27-30).
Belliard (WO 2009/141393) teaches a surgical kit, comprising a stabilization wedge (ref. 110, Fig. 1), an additional stabilization wedge (ref. 12, Fig. 1), and a braid (ref. 28, Fig. 1) or one of said braids having a longitudinal dimension permitting its insertion in said stabilization wedge and additional stabilization wedge when each of these wedges is placed between two spinous processes (see Fig. 1). Belliard (WO 2009/141393) teaches the additional stabilization wedge and the said braids having a longitudinal dimension capable of being inserted into the said and additional stabilization wedges, respectively, are beneficial because with certain pathologies of the vertebral column, the surgeon might need to perform surgery for stabilizing more than two vertebrae (P.1, lines 23-26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Belliard (U.S. 2010/0121387) to include the additional stabilization wedge and the longer dimension of the disclosed braid, as taught by Belliard (WO 2009/141393), for purposes of stabilizing .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAELIN MARTIN whose telephone number is (571)272-8055.  The examiner can normally be reached on M-F | 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAELIN G A MARTIN/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773